Citation Nr: 1102641	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-10 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee osteopathy and chondromalacia patella.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteopathy and chondromalacia patella.  

4.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease, prior to August 23, 2008.  

5.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease, beginning August 23, 2008.  

6.  Entitlement to an initial compensable evaluation for old 
healed proximal stress injury of the right tibia.  

7.  Entitlement to an initial compensable evaluation for old 
healed proximal stress injury of the left tibia.  

8.  Entitlement to an initial compensable evaluation for 
residuals of a right elbow surgical procedure, with a residual 
scar. 

9.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.  

10.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1990 to July 
2004.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues concerning service connection for a neck disorder and 
concerning greater initial ratings for bilateral knee 
disabilities and bilateral stress injuries are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  During the appeal period, prior to August 23, 2008, the 
Veteran's gastroesophageal reflux disease was essentially 
asymptomatic.  

2.  Beginning August 23, 2008, gastroesophageal reflux disease 
was manifested by indigestion, burning, and reflux, which 
symptoms were fairly well controlled by medication.  

3.  Prior to August 23, 2008, the residuals of a right elbow 
surgical procedure were manifest by occasional pain in the right 
arm, numbness in the fourth and fifth fingers of the right hand, 
equating to not more than mild overall impairment.  

4.  Beginning August 23, 2008, the residuals of a right elbow 
surgical procedure were manifest by pain in the right arm, 
numbness in the fourth and fifth fingers of the right hand, and 
mild weakness in the fingers of the right hand, with increased 
symptoms on use, equating to not more than moderate overall 
impairment.  

5.  Bilateral pes planus has been manifest throughout the appeal 
period by nontender feet, normal range of motion of the ankles, 
and good weight-bearing alignment of both Achilles tendons.  

6.  Seasonal allergic rhinitis has been manifest throughout the 
appeal period by seasonal itchy eyes and runny nose, but with no 
evidence of nasal polyps, or greater than 50 percent obstruction 
of nasal passages on both sides or complete obstruction of one 
side.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease, prior to August 23, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2010).  

2.  The criteria a rating in excess of 10 percent for 
gastroesophageal reflux disease, beginning August 23, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2010).  

3.  The criteria for an initial 10 percent rating, but no more, 
for the residuals of a right elbow surgical procedure, prior to 
August 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  

4.  The criteria for a 30 percent rating, but no more, for the 
residuals of a right elbow surgical procedure, beginning August 
23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  

5.  The criteria for an initial compensable rating for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  

6.  The criteria for an initial compensable rating for seasonal 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's claims concerning the proper disability ratings to 
be assigned for his service-connected disabilities arise from his 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated; additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice as to this claim is needed under VCAA.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's 
disabilities.  38 C.F.R § 3.159(c)(4).  Pursuant to the Board's 
July 2008 remand, the RO obtained additional VA treatment 
records, and VA examinations were accomplished in August 2008 and 
July 2010 to ascertain the current level of the Veteran's 
disabilities.  As the reports of those VA examinations provide 
sufficient detail to determine the current severity of the 
Veteran's service-connected disabilities addressed herein, the 
Board finds that there has been substantial compliance with its 
July 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also 
finds that the VA examinations obtained in this case are more 
than adequate, as they were based upon a physical examination of 
the Veteran, a review of his claims file, and with consideration 
of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486.  


Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id. 

Historically, the RO's September 2004 rating decision granted 
service connection for the listed disabilities, assigning a 10 
percent rating for osteopathy and chondromalacia patella of each 
knee, and noncompensable ratings for old healed proximal stress 
fractures of each tibia, for residuals of right elbow surgery, 
for bilateral pes planus, and for seasonal allergic rhinitis.  
The rating decision also assigned a noncompensable rating for 
gastroesophageal reflux disease (GERD); a rating decision in 
August 2010 assigned a staged, 10 percent evaluation for GERD, 
effective August 23, 2008.  The Veteran filed a notice of 
disagreement in January 2005, and perfected his appeal in April 
2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

GERD

The Veteran's GERD is currently evaluated under the provisions of 
Diagnostic Code 7346 for hiatal hernia.  The Rating Schedule does 
not provide specific criteria for rating GERD.  The regulations 
indicate that, when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  Diagnostic Code 7346 indicates that hiatal hernia 
should be rated on the basis of symptoms such as recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation 
or, in more severe situations, vomiting, hematemesis, melena, or 
material weight loss.  38 C.F.R. § 4.114.  The Board finds that 
rating the service-connected GERD under Code 7346 is appropriate, 
as these are the same manifestations or potential manifestations 
produced by the Veteran's disability.  

Under Diagnostic Code 7346, a maximum evaluation of 60 percent is 
assignable for symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is 
assignable for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Id.  A 10 percent evaluation is assignable when there 
are two or more symptoms for the 30 percent evaluation of less 
severity.  Id.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not provide a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 C.F.R. 
§ 4.31 (2010).  

While in service, the Veteran expressed complaints of heartburn 
and occasional vomiting in May 2004.  The Veteran indicated that 
he took medication for his GERD every morning with relief.  The 
examiner noted that the Veteran experienced no side effects from 
the medication.  Upper gastrointestinal (UGI) x-rays at that time 
showed moderate to severe gastroesophageal reflux intermittently 
during the examination.  The examiner diagnosed moderate to 
severe gastroesophageal reflux by x-ray.  

However, when the Veteran was first seen by VA in April 2005, the 
examiner noted that although the Veteran had previously taken 
daily prescription medication for his GERD, he no longer took any 
medication, and the Veteran denied any current symptoms or 
problems related to his GERD.  None of the other clinic records, 
dated through October 2009 reflects any gastrointestinal 
complaints by the Veteran or pertinent clinical findings by 
examiners.  Nor do the treatment records show that the Veteran 
was taking any prescription or over-the-counter medication for 
GERD symptoms.  

Another VA compensation examination was conducted on August 23, 
2008.  The Veteran reported to that examiner that he experienced 
daily acid reflux with burning and belching, as well as 
indigestion and mild nausea.  He indicated he had regurgitation 
at least four times a day.  The Veteran stated that his daily 
medication helped his symptoms tremendously, but he needed to 
take Tums for breakthrough symptoms throughout the day.  

The Veteran testified at a videoconference hearing before the 
Board in August 2007.  He indicated that he would occasionally 
vomit food he had just eaten.  

As noted, the VA clinic record throughout the appeal period is 
silent for any complaints or pertinent clinical findings 
regarding the Veteran's service-connected GERD, and in April 
2005, the Veteran was taking no GERD medication and he 
specifically denied having any GERD symptoms.  The Board 
recognizes that the Veteran reported having heartburn and 
vomiting, and that gastroesophageal reflux was shown on UGI x-
rays in May 2004, prior to his separation from service in July 
2004.  He was then also taking prescription medication for GERD.  
However, at some time prior to April 2005, he stopped taking the 
medication, and he denied any GERD symptoms at that time.  The 
subsequent treatment records through October 2009 are silent for 
complaints of any GERD symptoms, and none of those records 
indicates that the Veteran was taking any medication, 
prescription or otherwise, for GERD.  Even considering that the 
Veteran may have experienced GERD symptoms prior to his 
separation from service and considering his August 2007 hearing 
testimony before the Board in August 2007 that he would 
occasionally vomit food he had just eaten, the Board finds that 
the preponderance of the evidence shows that, from the time of 
his separation from service until August 2008, the Veteran 
experienced no more than one symptom related to GERD, and was 
essentially asymptomatic.  As two or more of the following 
symptoms - persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health - were not shown, a 30 percent evaluation is not warranted 
prior to August 23, 2008.  

At the time of the August 2008 VA compensation examination, the 
Veteran reported three symptoms due to the GERD, specifically, 
epigastric distress (indigestion), pyrosis (burning), and 
regurgitation (reflux).  Accordingly, a 10 percent evaluation is 
shown beginning August 23, 2008.  However, the Veteran indicated 
that medication kept his symptoms fairly well controlled.  
Although his symptoms recurred during the day, the record does 
show symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  Accordingly, rating in excess of 10 percent under 
Diagnostic Code 7346 beginning August 23, 2008 is not warranted.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Elbow Disability 

The September 2004 rating decision rated the residuals of a right 
elbow surgical procedure with residual scar under the provisions 
of Diagnostic Codes 7805 for the scar and 5209 for impairment of 
the elbow, assigning a single noncompensable rating.  

The Veteran's service treatment records show that he underwent a 
right flexor tendon release and partial medial epicondyle 
abrasion at his right elbow in January 2000 for symptoms due to 
medial epicondylitis.  His symptoms had included pain at the 
elbow and numbness of the right fourth and fifth fingers.  

At the time of a VA compensation examination in May 2004 prior to 
the Veteran's separation from service, he indicated that the 
condition "did not improve much" after the surgery.  However, 
no specific symptoms were noted, and the examiner stated that the 
condition did not interfere with the Veteran's ordinary lifting 
or carrying, activities of daily living, or his service duties.  
On examination, there was no muscle atrophy, and tendon functions 
were normal.  Range of motion of the right elbow was normal for 
flexion, extension, and supination.  The scar was noted to be 
well healed, without complications.  The examiner reported that 
there was no current pathology in the right arm or hand to render 
a diagnosis.  Lastly, the examiner indicated that the Veteran was 
right-handed.  

A VA clinic note in May 2005 indicates that the Veteran reported 
continuing pain in his right elbow with hypersensitivity of the 
ulnar nerve; he also had occasional numbness and tingling in his 
right little finger.  On examination, Tinel's sign was positive, 
but range of motion was full and there was no tenderness to 
palpation.  However, electrophysiological studies later in May 
2005 were normal.  VA clinic records in 2006 and 2007 note 
complaints of similar symptoms.  

Another VA compensation joints examination was conducted on 
August 23, 2008.  The Veteran reported to that examiner that he 
had constant numbness and weakness, apparently in his fourth and 
fifth fingers, and neuritic pain into those fingers.  In 
addition, he reported that the area was quite sensitive to the 
touch.  On examination, there was full, painless range of motion 
of the right elbow in all planes.  There was no tenderness to 
palpation along the cubital tunnel.  The examiner noted slightly 
blunted sensation in the ulnar distribution.  There was also 
slightly reduced muscle strength (4+/5, compared to 5/5 on the 
left) in flexion and extension of the right wrist.  Deep tendon 
reflexes were normal.  The examiner noted that there was no 
functional impairment of the right elbow, including after 
repetitive motion testing.  The examiner diagnosed a mild right 
ulnar nerve condition.  

A neurological examiner also evaluated the Veteran on August 23, 
2008.  The Veteran reported to that examiner that writing for 
long periods worsened his arm pain, that the pain and numbness in 
his hand got worse when using his hand, and that holding and 
carrying things would aggravate the pain.  The examiner noted 
that the right upper extremity motor strength was essentially 
normal, except for mild questionable finger abduction weakness in 
the right hand; but there was no muscle atrophy.  There was also 
consistently decreased sensation to light touch in the right 
hand, especially in the fourth and fifth fingers.  The examiner 
noted that electrophysiologic testing in the past had been 
normal, but indicated that it is possible for such testing to be 
normal, despite abnormal clinical findings.  The examiner stated 
that the Veteran's reported severe pain in his right forearm and 
hand for which Vicodin and over-the-counter medication are 
ineffective, as well as the noted decreased sensation and mild 
finger weakness, was likely related to his right elbow injury in 
service.  

At his Board hearing in August 2007, the Veteran described the 
manifestations of the disability he described as pain in the arm 
and numbness in his right fourth and fifth fingers.  He also 
noted that the surgical scar was red and tender to the touch.  

First, the medical evidence of record shows that the Veteran has 
a small scar on the medial aspect of his right elbow as a result 
of the surgery in service.  However, a separate compensable 
evaluation is not warranted for the scar as it does not exceed 6 
square inches in area, is not unstable, is not shown to be 
painful on examination, despite the Veteran's hearing testimony, 
and does not cause limitation of motion.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7804, 7805 (2010).  The Board 
observes that the rating criteria for disfigurement and scars 
were revised effective October 23, 2008.  See 73 Fed. Reg. 54708-
12 (Sept. 23, 2008).  The effective date of the revisions is 
October 23, 2008, and the revised criteria apply to all 
applications for benefits received by VA on or after that date.  
As the Veteran's claim was received prior to October 23, 2008, 
the revised criteria are not for application in his case.  The 
amendment allows for a Veteran to request a review of a 
disfigurement or scar disability under the revised criteria 
irrespective of whether the Veteran's disability has increased 
since the last review.  Id.  However, no such request has been 
made.  

Next, because a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5209 (2010) (other impairment of the elbow) 
requires either a flail joint, joint fracture with marked varus 
or valgus deformity, or ununited fracture of the head of the 
radius, none of which findings has been shown, a compensable 
rating is also not warranted under Code 5209.  

Further, because no examiner has reported any ankylosis or 
decreased range of motion of the elbow or forearm, a compensable 
rating is not warranted under Diagnostic Codes 5205, 5206, 5207, 
5208, 5210, 5211, 5212, or 5213 (2010).  

However, the Board finds that a compensable rating is warranted 
based on the neurological manifestations of the service-connected 
elbow disability.  Diagnostic Code 8516 provides that a 10 
percent rating is to be assigned for mild incomplete paralysis of 
the ulnar nerve of either extremity.  For moderate incomplete 
paralysis, a 30 percent rating is warranted for the major 
extremity and a 20 percent rating for the minor extremity.  A 40 
percent rating is to be assigned for severe incomplete paralysis 
of the major extremity, with 30 percent for the minor extremity.  

In addition, the note prior to Diagnostic Code 8510 states that, 
when the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  

Prior to the August 2008 examinations, no examiner had recorded 
the Veteran's report of right hand weakness and no examiner had 
noted any such weakness on examination.  Although no examiner 
prior to August 2008 characterized the severity of the Veteran's 
reported pain and numbness, an examiner in May 2005 noted that 
the numbness occurred only occasionally.  Moreover, the May 2004 
examiner stated that the condition did not interfere with the 
Veteran's ordinary lifting or carrying, activities of daily 
living, or his service duties.  Therefore, the Board finds that 
the neurological manifestations of the right elbow disability 
were not more than mild prior to August 2008.  Thus, a 10 percent 
rating and no more is warranted for the neurological 
manifestations of the disability prior to August 2008.  

However, the August 2008 VA examination reflects the Veteran's 
report of weakness in his right hand and fingers.  Although the 
joints examiner noted that there was no functional impairment of 
the right elbow joint itself, including after repetitive motion 
testing, the neurological examiner stated that the Veteran 
indicated that the pain and numbness would worsen on use of the 
hand and forearm.  The Board finds that the new onset of mild 
weakness in the extremity, in addition to more constant 
complaints of pain and numbness, as well as increased symptoms on 
use, shown on examination in August 2008, reflect moderate 
incomplete paralysis of the ulnar nerve.  However, in the absence 
of more than mild weakness and with electrophysiological studies 
showing no damage, the Board finds that the manifestations do not 
equate with severe impairment, as required for a 40 percent 
rating under Diagnostic Code 8516.  Further, the Veteran's right 
arm is his major upper extremity.  Thus, beginning the date of 
that examination, August 23, 2008, a 30 percent rating and no 
more is warranted for the neurological manifestations of the 
right elbow disability.  

In summary, staged ratings are warranted for the right elbow 
disability, with a 10 percent rating assigned prior to August 23, 
2008, and a 30 percent rating beginning August 23, 2008.  
However, as discussed above, the preponderance of the evidence is 
against ratings in excess thereto, and therefore the doctrine of 
reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 
56.

Bilateral Pes Planus

The Veteran's pes planus is rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for a 
noncompensable rating for mild symptoms relieved by built-up shoe 
or arch support.  A 10 percent rating is warranted for moderate 
symptoms, with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  Id. 

The Veteran reported to the May 2004 VA examiner that shoe 
inserts were helpful, but his feet still hurt.  The examiner 
noted that the Veteran's feet were normal in outline and 
symmetric in form and function.  There was no tenderness or lack 
of stability or endurance.  There were no calluses to indicate 
unusual pressure points, and there was no valgus deviation of the 
first toe.  The arches were present, but low, and there was good 
weight-bearing alignment of the Achilles tendon.  No sensory or 
vascular disturbance was identified, and movement was not 
compromised.  Mild bilateral pes planus was diagnosed.  

At his hearing before the Board in August 2007, the Veteran 
testified that he has to be careful what shoes he buys, so his 
feet will be comfortable.  

On VA examination in August 2008, the Veteran stated that he felt 
some stiffness in his feet in the morning, but he denied having 
any pain.  On examination, there was no swelling or erythema.  
There was slight loss of the normal anatomic arch, but no 
pronation or hind foot valgus.  The examiner indicated that 
palpation of the feet was painless.  Range of motion of the 
ankles was full in all planes, without painful limitation.  
Muscle strength was normal, and inversion and eversion were also 
normal bilaterally, without painful limitation.  

Although the May 2004 examiner recorded the Veteran's complaint 
that his feet hurt, no subsequent examiner has noted any such 
complaints.  In fact, the VA clinic records dated through October 
2009 are completely silent for any foot complaints or pertinent 
clinical findings.  Further, no examiner has noted that the 
weight bearing line of the feet is over or medial to the great 
toe, that there was inward bowing of the tendo achillis, or that 
there was any pain on manipulation and use of the feet.  
Moreover, the May 2004 examiner stated that there was good 
weight-bearing alignment of the Achilles tendon, and the October 
2009 examiner indicated that there was no pronation or hind foot 
valgus.  Both of the VA compensation examiners noted that there 
was no pain to palpation of the feet.  Therefore, the Board finds 
that the manifestations of pes planus have been no more than mild 
throughout the appeal period, and that therefore the criteria for 
a compensable rating for the service-connected pes planus under 
Code 5276 have not been met at any time during the appeal period.  

Accordingly, a compensable evaluation is not warranted for the 
Veteran's bilateral pes planus.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Seasonal Allergic Rhinitis

The Veteran's seasonal allergic rhinitis is rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522 (allergic or 
vasomotor rhinitis).  A 10 percent evaluation is assigned for 
rhinitis without polyps, when there is greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction of one side.  The maximum 30 percent evaluation is 
assigned for rhinitis with polyps.  Id. 

The Veteran reported to the May 2004 VA examiner that he noticed 
in 1999 that his nose was becoming congested and runny and his 
eyes were red.  He took Actifed three times a week.  On 
examination, there was no sinus tenderness, and both nostrils 
were "free."  The examiner indicated that there was no sign of 
active, acute or chronic disease in the nasopharyngeal passage or 
in breathing.  Seasonal allergic rhinitis was diagnosed.  

At his hearing before the Board in August 2007, the Veteran 
testified that his allergies produce a stuffy nose and irritated, 
itchy, red eyes, and that he takes Claritin to control the 
symptoms.  

Another VA compensation examiner in August 2008 also noted the 
Veteran's report of perennial symptoms, worse in the Spring, with 
itchy, watery eyes and nose, sneezing, and nasal congestion.  The 
symptoms were moderately well controlled by oral antihistamines.  
There was no history of nasal polyps, sinusitis, or repeated 
antibiotic use.  On examination, there was 3+ boggy nasal mucosa 
with clear exudate.  The examiner noted that the Veteran was in 
no apparent distress, but did not specifically comment on the 
degree of nasal obstruction.  

VA clinic records dated from April 2005 to October 2009 note the 
Veteran's history of seasonal allergic symptoms.  However, no 
examiner noted the presence of any nasal obstruction or nasal 
polyps.  

On further VA compensation examination in July 2010, it was not 
noted whether the Veteran was currently experiencing any 
symptoms.  However, the examiner indicated that there was no 
obstruction of the nostrils and no evidence of nasal polyps.  The 
Veteran was able to breathe normally.  

Accordingly, in the absence of medical evidence of nasal polyps 
or significant nasal obstruction due to the service-connected 
allergic rhinitis at any time during the appeal period, the 
criteria for a compensable rating under Diagnostic Code 6522 are 
not met.  Accordingly, a compensable evaluation is not warranted 
under Diagnostic Code 6522 at any time during the appeal period.  
See 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additional Considerations

This case involves initial ratings following the grant of service 
connection for the disabilities discussed above, and thus the 
Board has considered whether "staged ratings" (i.e., different 
percentage ratings decision for different periods of time, based 
on the facts found) are warranted.  Fenderson, 12 Vet. App. at 
126.  

While there may have been day-to-day fluctuations in the 
Veteran's pes planus and allergic rhinitis, the evidence shows no 
distinct periods of time, since service connection became 
effective in July 2004, during which those disabilities have 
varied to such an extent that a compensable would be warranted.  
Id. 


Staged ratings have been assigned for the Veteran's GERD, and the 
Board has assigned staged ratings for the residuals of a right 
elbow surgical procedure.  The evidence does not show any 
significant variation in the Veteran's symptoms related to each 
of those disabilities, other than have already taken been into 
consideration, as would warrant further staged ratings.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the 
ratings are averages, it follows that an assigned rating may not 
completely account for each individual Veteran's circumstance, 
but nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the Rating Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria under 
the Rating Schedule reasonably describe the Veteran's disability 
level and symptomatology, then his disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the disability picture for the Veteran's pes 
planus is not so unusual or exceptional in nature as to render 
the assigned noncompensable rating inadequate.  The criteria for 
evaluating pes planus are found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  As noted above, the Veteran's pes planus is manifested by 
symptoms of mild stiffness in the morning and slight loss of the 
normal anatomic arch, but good weight-bearing alignment of the 
Achilles tendon and no tenderness to palpation.  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the Veteran's symptoms are 
congruent with a noncompensable disability rating for his 
bilateral pes planus.  A rating in excess thereof is provided for 
certain manifestations for pes planus, but the evidence of record 
does not demonstrate that such manifestations are present in this 
case.  Accordingly, the criteria for a noncompensable disability 
rating more than reasonably describes the Veteran's disability 
level and symptomatology and, therefore, the currently assigned 
noncompensable evaluation is adequate and no referral is 
required.  38 C.F.R. § 4.71a, Diagnostic Code 5276; 61 Fed. Reg. 
66749 (1996).

The Board finds that the disability picture for the Veteran's 
seasonal allergic rhinitis is not so unusual or exceptional in 
nature as to render the assigned noncompensable rating 
inadequate.  The criteria for evaluating seasonal allergic 
rhinitis are found by the Board to specifically contemplate the 
level of occupational and social impairment caused by this 
disability.  38 C.F.R. § 4.97, Diagnostic Code 6522.  As noted 
above, the Veteran's allergic rhinitis is manifested by seasonal 
symptoms of mild, recurrent itchy eyes and runny nose, but no 
nasal polyps or significant nasal obstruction has been shown.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms correspond with a noncompensable disability 
rating for his seasonal allergic rhinitis.  A compensable rating 
is provided for certain manifestations for seasonal allergic 
rhinitis, but the evidence of record does not demonstrate that 
such manifestations are present in this case.  Accordingly, the 
criteria for a noncompensable disability rating more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
noncompensable evaluation is adequate and no referral is 
required.  Id.; 61 Fed. Reg. 66749 (1996).

The Board finds that the disability picture for the Veteran's 
GERD throughout all the time periods was not so unusual or 
exceptional in nature as to render the assigned ratings 
inadequate.  The criteria for evaluating GERD are found by the 
Board to specifically contemplate the level of occupational and 
social impairment caused by this disability.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  As noted above, prior to August 23, 2008, 
the Veteran's GERD was essentially asymptomatic.  Beginning 
August 23, 2008, the GERD was manifested by symptoms of 
indigestion, burning, and reflux that were fairly well controlled 
with medication.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms contemplate the criteria for the 
disability ratings assigned for his GERD.  Higher ratings are 
provided for certain manifestations for GERD, but the evidence of 
record does not demonstrate that such manifestations are present 
in this case.  Accordingly, the criteria for the assigned ratings 
more than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned ratings are 
adequate and no referral is required.  38 C.F.R. § 4.114, 
Diagnostic Code 7346; 61 Fed. Reg. 66749 (1996).

Similarly, the Board finds that the disability picture for the 
residuals of the Veteran's right elbow surgery throughout all the 
time periods were not so unusual or exceptional in nature as to 
render the assigned ratings inadequate.  The criteria for 
evaluating incomplete paralysis of the ulnar nerve are found by 
the Board to specifically contemplate the level of occupational 
and social impairment caused by this disability.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.  As noted above, prior to August 
23, 2008, the disability was manifest by right arm pain and 
slight numbness of the right fourth and fifth fingers.  Beginning 
August 23, 2008, the disability was manifested by right arm pain 
and slight numbness of the right fourth and fifth fingers, as 
well as mild weakness of the fingers of the right hand and 
increased symptoms on use.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's symptoms are contemplated by 
the staged ratings assigned herein.  Higher ratings are provided 
for certain manifestations for incomplete paralysis of the ulnar 
nerve and for scar residuals and limitation of motion, but the 
evidence of record does not demonstrate that such manifestations 
are present in this case.  Accordingly, the criteria for the 
assigned ratings more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned ratings are adequate and no referral is required.  61 
Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims for initial ratings greater than 
those already assigned at any time during the period pertinent to 
this appeal, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 56; see also Fenderson, 12 Vet. App. at 126.  


ORDER

An initial compensable rating for gastroesophageal reflux 
disease, prior to August 23, 2008, is denied.  

A rating in excess of 10 percent for gastroesophageal reflux 
disease, beginning August 23, 2008, is denied.  

An initial 10 percent rating, but no more, is granted for the 
residuals of a right elbow surgical procedure, prior to August 
23, 2008, subject to the law and regulations governing the award 
of monetary benefits.  

A 30 percent rating, but no more, is granted for the residuals of 
a right elbow surgical procedure, beginning August 23, 2008, 
subject to the law and regulations governing the award of 
monetary benefits.  

An initial compensable rating for bilateral pes planus is denied.  

An initial compensable rating for seasonal allergic rhinitis is 
denied.  


REMAND

The Veteran has claimed service connection for a cervical spine 
disorder.  The service treatment records show that he was treated 
for neck pain after motor vehicle accidents in 1993, 2000, and 
2003 with normal cervical spine x-rays.  The Board's July 2008 
remand noted that, although the Veteran was afforded a May 2004 
VA examination, no nexus opinion was provided because the 
examiner determined there was no current cervical spine 
disability.  However, an August 2007 VA 


medical record showed that magnetic resonance imaging (MRI) 
revealed cervical spine degenerative disc disease.  Therefore, 
the Board again remanded the case to afford the Veteran an 
examination to determine the etiology of his cervical spine 
degenerative disc disease.  A VA compensation examiner in August 
2008 discussed the Veteran's history of neck complaints and also 
noted the MRI findings.  However, the examiner reported normal 
clinical findings regarding the Veteran's neck, and stated that, 
"there appears to be no clinical evidence to show any spine 
condition today.  The exam was normal."  

The Board finds that the August 2008 VA compensation examination 
is inadequate for rating purposes, because the examiner provided 
no rationale for the opinion that there was no cervical spine 
condition, despite documented radiological evidence for cervical 
spine degenerative disc disease.  Because an adequate examination 
was not obtained, the RO failed to substantially comply with the 
August 2008 remand.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Veteran must be scheduled for a new VA 
examination to determine whether he has a current cervical spine 
disorder and, if so, whether any such disorder is related to 
injury or disease incurred in service.  

The Veteran has also claimed that his service-connected bilateral 
knee disabilities warrant higher initial ratings.  The 
disabilities are currently rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which indicates that 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the affected joint or joints.  The RO afforded the 
Veteran a VA compensation examination in August 2008 to evaluate 
various disabilities, including his bilateral knee disabilities.  
Unfortunately, the examiner did not report range of motion data 
for the Veteran's knees.  Accordingly, the Board finds that the 
August 2008 examination is inadequate for rating purposes.  The 
Veteran must be afforded another examination that adequately 
addresses all of the factors, including range of motion data in 
degrees, applicable to rating knee disabilities.  

In addition, the Veteran has claimed that initial compensable 
ratings are warranted for the service-connected residuals of 
bilateral stress injuries to both tibiae.  Those disabilities are 
currently rated under the provisions of Diagnostic Code 5262 for 
impairment of the tibia and fibula.  Diagnostic Code 5262 
indicates that impairment of the tibia and fibula should be rated 
on the basis of the severity of knee or ankle disability.  
Although the August 2008 VA examiner provided range of motion 
findings for the Veteran's ankles, the absence of corresponding 
data for the knees precludes proper assessment of the service-
connected tibia disabilities.  In addition to the examination of 
the Veteran's knees ordered below, the examiner should also 
provide a current assessment of the Veteran's ankles, including 
range of motion findings.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for a cervical spine disorder, 
for his knee disabilities, or for his 
tibial stress injury disabilities since his 
separation from service.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 


providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must then be scheduled for 
the appropriate VA examination to determine 
the presence and etiology of any cervical 
spine disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the requested 
study.  Following a review of the service 
and post-service treatment records and the 
clinical examination, and with 
consideration of the Veteran's statements, 
the examiner must state whether the Veteran 
currently has a cervical spine disorder.  
In this regard, the examiner must discuss 
the August 2007 MRI and other radiographic 
findings of record, as well as the August 
2008 VA medical opinion.  If a cervical 
spine disorder is found, the examiner must 
state whether the disorder is related to 
the Veteran's military service, to include 
to the symptoms reported during his 
military service and/or to any incident 
therein, to include motor vehicle 
accidents.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared should be 
typed.  

3.  The Veteran must also then be scheduled 
for a VA joints examination to determine 
the current severity of 


his service-connected bilateral knee 
disabilities and his service-connected 
residuals of stress injuries to both 
tibiae.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies, to include active range of 
motion testing of the knees and ankles, 
expressed in degrees by use of a 
goniometer, with standard ranges provided 
for comparison purposes, must be 
accomplished, and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  Any pain during 
range of motion testing must be noted, and 
the examiner must accurately measure and 
report where any recorded pain begins when 
measuring range of motion, with and without 
repetition.  The examiner must describe all 
symptomatology due to the Veteran's 
service-connected bilateral knee and tibia 
disabilities, to include whether there is 
any additional disability on use due to 
pain, instability, weakness, fatigability, 
incoordination, or whether there are any 
flare-ups.  The examiner must also indicate 
whether there is any recurrent subluxation 
or lateral instability of the Veteran's 
knees or ankles, and if so, whether it is 
slight, moderate, or severe.  With respect 
to any subjective complaints of pain, the 
examiner must comment on whether pain is 
visibly manifested on movement of the knees 
or ankles, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disabilities, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service-connected disabilities, and the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the 


service-connected disabilities.  The 
rationale for each opinion expressed must 
also be provided.  If the requested 
opinion(s) cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the 
event that the Veteran does not report for 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  

5.  After the above development has been 
completed, the Veteran's claims for service 
connection for a cervical spine disorder, 
and for greater initial ratings for his 
bilateral knee disabilities and for 
residuals of stress injuries to both tibiae 
must be readjudicated.  If any claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


